Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/25/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 17-31 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 8/26/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Applicant’s Argument
Applicant respectfully disagrees, as FIG. 4 clearly shows the outer support part 200 surrounding an outer surface of the inner insertion part 100 that faces an axial direction, the axial being defined by the extension direction of the aperture 131 of the inner insertion part. 
An annotated version of FIG. 4 is reproduced below. That is, independent claims 17 and 26 have been amended to clarify that the inner insertion part has "an aperture extending in an axial direction," and the outer support part surrounds "an outer surface of the inner insertion part that faces the axial direction."

Examiner’s Review
(1) Regards Claims 17 and 26 amendment recitation “an inner insertion part having an aperture extending in an axial direction”, said “an aperture” is asserted to mean 131 of the inner insertion part 100 (Fig. 4).  Applicant’s specification describes “a through surface 131 forming the through hole 150”.  There is no name of “aperture” in the specification.  For through hole 150, the claim already have defined with “a cylindrical-shaped protruding part having a through hole”.  Thus, the assertion and applicant’s specification are not consistent.  The inner insertion part 100 (Fig. 2) has elements considerable as “aperture” extending in an axial direction such as connection grooves 112 and a through hole 150.  Also, the connection grooves 112 are already defined in the claim.  It appears claims 20-21 recite “a through surface 131 forming the through hole 150” as well.  
 (2) (2-i) Regards Claims 17 and 26 amendment recitation “an outer support part surrounding an outer surface of the inner insertion part that faces the axial direction”, said “an outer surface” is only once described in applicant’s specification as below.  
“As an embodiment, an outer protruding part 240, into which the plate 110 is inserted and which is configured to come into contact with an outer surface of the protruding part 130, may be connected to the accommodation part 210. In this case, an area in which the outer protruding part 240 comes into contact with the protruding part 130 is not limited.”   
Thus, the outer surface of the inner insertion part as claimed in view of applicant’s specification is an outer surface of the protruding part 130 that is in contact with an outer protruding part 240 of the an outer support part 200 (Fig. 4).  Thus, the assertion and applicant’s specification are not consistent.  
The outer surface supported by applicant’s specification is oriented to radial direction, and does not face the axial direction.  
(2-ii) In the situation described above, said “an outer surface of the inner insertion part that faces the axial direction” is still vague and indefinite.   

    PNG
    media_image1.png
    260
    459
    media_image1.png
    Greyscale
 
All locations of arrows above read the limitation.  1 and 2 are each of an outer surface of the inner insertion part that faces the axial direction and surround by wall 220 or 240 of the outer support part 200.  3 and 4 are each of an outer surface of the inner insertion part that faces the axial direction and surround by accommodation part 210 of the outer support part 200.  
The limitation recites “an outer support part surrounding an outer surface of the inner insertion part that faces the axial direction”, which means “an outer support part surrounding an outer surface of the inner insertion part, and said outer surface of the inner insertion part faces (oriented toward) axial direction”.  
Applicant’s claim recitation is not necessary to mean the applicant’s argument. 
(3) As above, the amendment in claim is not supported by applicant’s specification.  Applicant’s argument is not supported by applicant’s specification, and claim does not define specific element.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 17 and 26 amendment recitation “an inner insertion part having an aperture extending in an axial direction”.  Said an aperture is vague and indefinite.  See details described in Examiner Review (1) above. 
(2) Claims 17 and 26 amendment recitation “an outer support part surrounding an outer surface of the inner insertion part that faces the axial direction” is vague and indefinite because said “an outer surface” as described in applicant’s specification is different from the claimed.  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. See details described in Examiner Review (2) above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20140028133 A1, US version of JP 2014027874 A, IDS, see ISR on 8/10/2021) in view of EGAMI (JP 2005308199 A, IDS, see ISR on 8/10/2021).   

As for claim 17, PARK discloses a coupler (100, Figs. 1-5) comprising:
an inner insertion part (110) having an aperture (1 in markup of Fig. 1 below) extending in an axial direction; and
an outer support part (120) surrounding an outer surface (4 in markup of Fig. 1 below) of the inner insertion part (110) that faces the axial direction,
wherein the inner insertion part includes:
a cylindrical-shaped protruding part (inner ring of 110 in Fig. 2) having a through hole (center hole) disposed at a center thereof; and
a plate (“disc” [0048], see 4 in markup of Fig. 1 below) configured to extend in a radial direction from an outer circumferential surface of the protruding part,
wherein the outer support part includes:
an accommodation part (see 3 in markup of Fig. 1 below) coupled to the plate;
a cylindrical outer wall (see 5 in markup of Fig. 1 below) configured to extend from an edge of the accommodation part;
an outer protruding part (2 in markup of Fig. 1 below, 2 is axially outer with respect to 3); 
wherein the outer protruding part (2 in markup) has a surface that is substantially flush with a surface (upper bump) of the protruding part of the inner insertion part,
wherein the plate includes a plurality of connection grooves (“a plurality of through holes” 1 [0048] in markup of Fig. 1 below, see 112 rejection), and
wherein the accommodation part is disposed in the connection grooves (Fig. 1 shows being resin filled) [0049].  


    PNG
    media_image2.png
    219
    483
    media_image2.png
    Greyscale


PARK does not clearly disclose (1) a polygonal-shaped plate; (2) wherein the outer support part includes: said outer protruding part in contact with the protruding part of the inner insertion part; and a plurality of projection parts configured to extend toward the protruding part of the inner insertion part from an inner side of the outer wall. 
EGAMI discloses a polygonal-shaped plate (22a, Fig. 6); inner insertion part (I) and outer support part (K) in contact throughout axially.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of EGAMI with that of PARK to have the plate (4 in markup) being a polygonal-shaped plate and the inner insertion part (110) and outer support part (120) in contact throughout axially, so that securely coupled.  
As a result, wherein the outer support part includes: an outer protruding part in contact with the protruding part of the inner insertion part; and a plurality of projection parts (edges of polygonal-shape) configured to extend toward the protruding part of the inner insertion part from an inner side of the outer wall.  

As for claim 18, PARK in view of EGAMI discloses the coupler of claim 17, wherein EGAMI discloses a polygonal structure of the plate is provided in a polygonal shape having a multiple of the number of the plurality of projection parts (in view of Figs. 4-7).  
As for claim 19, PARK in view of EGAMI discloses the coupler of claim 18, wherein an outermost point of the plate is located under and overlaps the plurality of projection parts (since the inner part has round inner edge, an outermost point of the plate at the innermost round edge is located under the projection parts located at upper and radial end of plate).  
As for claim 22, PARK in view of EGAMI discloses the discloses the coupler of claim 17, wherein EGAMI discloses the plurality of projection parts are disposed at even intervals on the outer support part (in view of Figs. 4-7).
As for claims 23-24, PARK in view of EGAMI discloses the coupler of claim 17, wherein an upper surface of each of the plurality of projection parts has an inclined portion which is inclined downward towards the plate, wherein a side surface of each of the plurality of projection parts is formed of an involute curve (see Figs. 5, 7 of EGAMI for round inward shape portion from upper side plate of inner insertion part 2.1).  
As for claim 25, PARK in view of EGAMI discloses the coupler of claim 17, wherein the recited method is subject to product by process limitation.  MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  However, the examiner additionally pointed out that the inner insertion part made of metal is obvious to use forging method from a well-known in the art for metal, and the outer support part made of resin is obvious to use an injection method as a well-known in the art for resin (see also PARK).  

As for claim 26, PARK discloses a motor assembly (Fig. 1) comprising:
a rotary shaft (30a);
a rotor (30) including a hole in which the rotary shaft is disposed;
a stator (20) disposed at an outer sides of the rotor;
a housing (10) configured to accommodate the rotor and the stator; and 
a coupler (100) coupled to the rotary shaft, 
wherein PARK in view of EGAMI discloses the coupler, as described in claim 1 above, includes: 
an inner insertion part having an aperture extending in an axial direction; and 
an outer support part surrounding an outer surface of the inner insertion part that faces the axial direction,
wherein the inner insertion part includes:
a cylindrical-shaped protruding part having a through hole disposed at a center thereof; and
a polygonal-shaped plate configured to extend in a radial direction from an outer circumferential surface of the protruding part,
wherein the outer support part includes:
an accommodation part coupled to the plate; 
a cylindrical outer wall configured to extend from an edge of the accommodation part;
an outer protruding part in contact with the protruding part of the inner insertion part; and
a plurality of projection parts configured to extend toward the protruding part of the inner insertion part from an inner side of the outer wall,
wherein the outer protruding part has a surface that is substantially flush with a surface of the protruding part of the inner insertion part,
wherein the plate includes a plurality of connection grooves, and
wherein the accommodation part is disposed in the connection grooves.

As for claim 27, PARK in view of EGAMI discloses the coupler of claim 17, wherein an upper surface of each of the plurality of projection parts has an inclined portion which is inclined downward towards the plate (see Figs. 5, 7 of EGAMI for round inward shape portion from upper side plate of inner insertion part 2.1).  
As for claim 28, PARK in view of EGAMI discloses the motor assembly of claim 26, and it is obvious that the plurality of projection parts are configured to be coupled to a component that applies torque to the plurality of projection parts, because the coupler is for transferring torque (see Fig. 4 of EGAMI for belt B).  
As for claim 29, PARK in view of EGAMI discloses the motor assembly of claim 26, wherein PARK shows (best Fig. 2) the plate (“disc” [0048], 4 in the markup) is spaced from axial ends of the protruding part (inner ring of 110 in Fig. 2) of the inner insertion part (110).
As for claim 30, PARK in view of EGAMI discloses the coupler of claim 17, and it is obvious that the plurality of projection parts are configured to be coupled to a component that applies torque to the plurality of projection parts, because the coupler is for transferring torque (see Fig. 4 of EGAMI for belt B).  
As for claim 31, PARK in view of EGAMI discloses the coupler of claim 17, wherein PARK shows (best Fig. 2) the plate (“disc” [0048], 4 in the markup) is spaced from axial ends of the protruding part (inner ring of 110 in Fig. 2) of the inner insertion part (110).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of EGAMI, and in further view of Bailey et al (US 20120043844 A1). 
As for claim 20, PARK in view of EGAMI discloses the coupler of claim 17, wherein: the protruding part includes a through surface (i.e., inner surface) forming the through hole; but failed to teach wherein linear gear teeth are formed on the through surface.  However, PARK discloses [0047] an inner surface of the rotation shaft press-fit hole (i.e., shaft through hole) by a surface process such as knurling.  
Bailey discloses (Fig. 1) [0011] an inner surface of the rotation shaft press-fit hole by a surface process in straight knurling (i.e., linear gear teeth formed on the through surface), for sufficiently secure and robust to withstand and transmit the torque.  It would have been an obvious matter of design choice to a spiral screw thread is formed on the through surface, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of EGAMI, and in further view of Ibata et al (US 20020047388 A1). 
As for claim 21, PARK in view of EGAMI discloses the coupler of claim 17, wherein: the protruding part includes a through surface (i.e., inner surface) forming the through hole; but failed to teach wherein a spiral screw thread is formed on the through surface.  However, PARK discloses [0047] an inner surface of the rotation shaft press-fit hole (i.e., shaft through hole) by a surface process such as knurling.  
Ibata discloses [0064] shaft hole through surface has knurl in spiral grooves as a preferred shape of knurl for press fit engagement.  It would have been an obvious matter of design choice to a spiral screw thread is formed on the through surface, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834